Name: Council Decision (EU) 2016/357 of 15 January 2016 on the position to be adopted by the European Union within the EU-the former Yugoslav Republic of Macedonia Stabilisation and Association Council on the participation of the former Yugoslav Republic of Macedonia as an observer in the European Union Agency for Fundamental Rights' work and the respective modalities thereof, within the framework set out in Articles 4 and 5 of Regulation (EC) No 168/2007, including provisions relating to participation in initiatives undertaken by the Agency, to the financial contribution and to staff
 Type: Decision
 Subject Matter: rights and freedoms;  European construction;  international affairs;  Europe;  EU institutions and European civil service
 Date Published: 2016-03-12

 12.3.2016 EN Official Journal of the European Union L 67/31 COUNCIL DECISION (EU) 2016/357 of 15 January 2016 on the position to be adopted by the European Union within the EU-the former Yugoslav Republic of Macedonia Stabilisation and Association Council on the participation of the former Yugoslav Republic of Macedonia as an observer in the European Union Agency for Fundamental Rights' work and the respective modalities thereof, within the framework set out in Articles 4 and 5 of Regulation (EC) No 168/2007, including provisions relating to participation in initiatives undertaken by the Agency, to the financial contribution and to staff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Luxembourg European Council of December 1997 made participation in Union agencies a way of stepping up the pre-accession strategy. The conclusions of that European Council state that the Union agencies in which applicant countries will be able to participate will be determined on a case-by-case basis. (2) Council Regulation (EC) No 168/2007 (1) provides that the European Union Agency for Fundamental Rights (the Agency) is to be open to the participation of candidate countries within the framework set out in Articles 4 and 5 thereof. (3) The former Yugoslav Republic of Macedonia shares the aims and objectives of the Agency and subscribes to the scope and description of the tasks of the Agency, as provided for in Regulation (EC) No 168/2007. (4) The former Yugoslav Republic of Macedonia's ultimate objective is to become a member of the Union, and its participation in the Agency will help it achieve this objective, HAS ADOPTED THIS DECISION: Sole Article The position to be adopted by the European Union in the EU-the former Yugoslav Republic of Macedonia Stabilisation and Association Council on the participation of the former Yugoslav Republic of Macedonia as an observer in the European Union Agency for Fundamental Rights' work and the respective modalities thereof shall be based on the draft Decision of the EU-the former Yugoslav Republic of Macedonia Stabilisation and Association Council attached to this Decision. Done at Brussels, 15 January 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (OJ L 53, 22.2.2007, p. 1). DRAFT DECISION No ¦./2016 OF THE EU-THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA STABILISATION AND ASSOCIATION COUNCIL of ¦ on the participation of the former Yugoslav Republic of Macedonia as an observer in the European Union Agency for Fundamental Rights' work and the respective modalities thereof, within the framework set in Articles 4 and 5 of Council Regulation (EC) No 168/2007, including provisions relating to participation in initiatives undertaken by the Agency, to the financial contribution and to staff THE EU-THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA STABILISATION AND ASSOCIATION COUNCIL, Having regard the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (1), Having regard to Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (2), and in particular Article 28(2) thereof, Whereas (1) The Luxembourg European Council of December 1997 made participation in Union agencies a way of stepping up the pre-accession strategy. The conclusions of that European Council state that the agencies in which applicant countries will be able to participate will be determined on a case-by-case basis. (2) The former Yugoslav Republic of Macedonia shares the aims and objectives of the European Union Agency for Fundamental Rights (the Agency) and subscribes to the scope and description of the tasks of the Agency, as provided for in Regulation (EC) No 168/2007. (3) It is appropriate to enable the participation of the former Yugoslav Republic of Macedonia as an observer in the Agency's work and to lay down the modalities of such participation including provisions relating to participation in initiatives undertaken by the Agency, to the financial contribution and to staff. (4) It is also appropriate that the Agency should deal with fundamental rights issues within the scope of Article 3(1) of Regulation (EC) No 168/2007 in the former Yugoslav Republic of Macedonia to the extent necessary for its gradual alignment to Union law. (5) In accordance with point (a) of Article 12(2) of the Conditions of Employment of Other Servants of the European Communities provided for in Council Regulation (EEC, Euratom, ECSC) No 259/68, the Director of the Agency may authorise the engagement of nationals of the former Yugoslav Republic of Macedonia enjoying their full rights as citizens, HAS ADOPTED THIS DECISION: Article 1 The former Yugoslav Republic of Macedonia, as a candidate country, shall participate as an observer in the European Union Agency for Fundamental Rights set up by Regulation (EC) No 168/2007. Article 2 1. The Agency may deal with fundamental rights issues within the scope of Article 3(1) of Regulation (EC) No 168/2007 in the former Yugoslav Republic of Macedonia to the extent necessary for its gradual alignment to Union law. 2. To that end, the Agency will be able to carry out, in the former Yugoslav Republic of Macedonia, the tasks set out in Articles 4 and 5 of Regulation (EC) No 168/2007. Article 3 The former Yugoslav Republic of Macedonia shall contribute financially to the activities of the Agency referred to in Article 4 of Regulation (EC) No 168/2007 in accordance with the Annex to this Decision. Article 4 1. The former Yugoslav Republic of Macedonia shall appoint persons complying with the criteria set out in Article 12(1) of Regulation (EC) No 168/2007 as observer and alternate observer. They may participate in the works of the Management Board on an equal footing with the members and alternate members appointed by Member States, but without a right to vote. 2. The former Yugoslav Republic of Macedonia shall nominate a government official as a National Liaison Officer, as referred to in Article 8(1) of Regulation (EC) No 168/2007. 3. Within four months of the entry into force of this Decision, the former Yugoslav Republic of Macedonia shall inform the European Commission of the names, qualifications and contact details of the persons referred to in paragraphs 1 and 2. Article 5 The data supplied to or emanating from the Agency may be published and shall be made accessible to the public, provided that confidential information is afforded the same degree of protection in the former Yugoslav Republic of Macedonia as it is afforded within the Union. Article 6 The Agency shall enjoy in the former Yugoslav Republic of Macedonia the same capacity as that accorded to legal entities under the former Yugoslav Republic of Macedonia's law. Article 7 To enable the Agency and its staff to perform their tasks, the former Yugoslav Republic of Macedonia shall grant the privileges and immunities identical to those set out in Articles 1 to 4, 5, 6, 10 to 13, 15, 17 and 18 of Protocol No 7 on the privileges and immunities of the European Union, attached to the Treaty on European Union and to the Treaty on the Functioning of the European Union. Article 8 The Parties shall each take any general or specific measures required to fulfil their obligations under this Decision and shall notify them to the Stabilisation and Association Council. Article 9 This Decision shall enter into force on the first day of the second month following the date of its adoption. Done at ¦, For the Stabilisation and Association Council The President (1) OJ L 84, 20.3.2004, p. 13. (2) OJ L 53, 22.2.2007, p. 1. ANNEX FINANCIAL CONTRIBUTION OF THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA TO THE EUROPEAN UNION AGENCY FOR FUNDAMENTAL RIGHTS 1. The financial contribution to be paid by the former Yugoslav Republic of Macedonia to the general budget of the European Union to participate in the European Union Agency for Fundamental Rights (the Agency), as laid down in point 2, represents the full cost of its participation therein. 2. The financial contribution to be paid by the former Yugoslav Republic of Macedonia to the general budget of the European Union shall be as follows: Year 1: EUR 165 000 Year 2: EUR 170 000 Year 3: EUR 175 000 3. The possible financial support from Union assistance programmes will be agreed separately according to the relevant Union programme. 4. The contribution of the former Yugoslav Republic of Macedonia will be managed in accordance with the Financial Regulation (1) applicable to the general budget of the European Union. 5. Travel costs and subsistence costs incurred by representatives and experts of the former Yugoslav Republic of Macedonia for the purposes of participating in the Agency's work or in meetings related to the implementation of the Agency's work program shall be reimbursed by the Agency on the same basis as, and in accordance with, the procedures currently in force for the Member States of the Union. 6. After the entry into force of this Decision and at the beginning of each following year, the Commission will send to the former Yugoslav Republic of Macedonia a call for funds corresponding to its contribution to the Agency under this Decision. For the first calendar year of its participation, the former Yugoslav Republic of Macedonia will pay a contribution calculated from the date of participation to the end of the year on a pro rata basis. For the following years, the contribution will be in accordance with this Decision. 7. This contribution shall be expressed in EUR and paid into a EUR bank account of the Commission. 8. The former Yugoslav Republic of Macedonia will pay its contribution according to the call for funds, for its own part, at the latest within a period of 30 days after the call for funds is sent by the Commission. 9. Any delay in the payment of the contribution shall give rise to the payment of interest by the former Yugoslav Republic of Macedonia on the outstanding amount as from the due date. The interest rate corresponds to the rate applied by the European Central Bank, on the due date, for its operations in EUR, increased by 1,5 percentage points. (1) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1).